Citation Nr: 1314193	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to October 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied individual unemployability. At the time of the rating decision the Veteran had a combined rating of 80 percent, consisting of 50 percent for major depressive disorder, 40 percent for low back disability, and 20 percent for right ankle disability. 

During the pendency of the appeal, in a February 2010 rating decision the RO reduced the ratings for low back disability to 20 percent (from 40) and the right ankle disability to 10 percent (from 20).  The rating decision was not appealed therefore the issues of the proprietary of the reductions are not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand to comply with VA's duty to assist is required. 

Beginning January 7, 2004 the Veteran was assigned a combined rating of 70 percent: 40 percent back disability, 30 percent depressive disorder and 20 percent right ankle disability.  

Beginning September 12, 2008 the Veteran was assigned a combined rating of 80 percent: 50 percent depressive disorder, 40 percent back disability, and 20 percent right ankle disability. 

Beginning May 1, 2010 the Veteran was assigned a combined rating of 60 percent: 50 percent depressive disorder, 20 percent back disability, and 10 percent right ankle disability. 

For the time period from January 7, 2004 to May 1, 2010 the threshold schedular rating criteria under 38 C.F.R. § 4.16(a) for a total disability rating was met.  However the evidence of record is insufficient to determine whether all of the Veteran's service connected disabilities, when considered together and not in conjunction with non-service connected disabilities, rendered the Veteran unemployable.  Therefore a remand for an opinion is necessary. 

Beginning May 1, 2010 the threshold schedular criteria for a total disability rating under 38 C.F.R. § 4.16(a) was not met., therefore assessment under 38 C.F.R. § 4.16(b) is required.  The Board finds that there is evidence to suggest that the Veteran was unemployable due to her service connected disabilities, and therefore the Board is remanding the case for referral to the Director of Compensation Services for extraschedular consideration for this time period. 

The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown , 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records from VA medical centers and associated clinics in Mount Vernon, Missouri and Fayetteville, Arkansas.  

2.  Request a medical opinion to determine whether her service-connected major depressive disorder, back disability and right ankle disability resulted in unemployability prior to May 1, 2010.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the service and post service medical records, the VA examiner must state whether, prior to May 1, 2010, the Veteran was unable to obtain or retain employment due solely to her service-connected , consistent with his education and occupational experience, irrespective of age and any nonservice-connected major depressive disorder, back disability and right ankle disability.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  

2.  After completing the action requested above, refer the Veteran's claim for increased rating to the Director of VA's Compensation Services for extraschedular consideration under 38 C.F.R. § 4.16(b).  

3.  Readjudicate the claim for TDIU based on a schedular (38 C.F.R. § 4.16(a)) and extra-schedular (38 C.F.R. § 4.16(b)) bases, as indicated.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


